 


109 HR 4383 IH: Sangre de Cristo National Heritage Area Act
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4383 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Salazar introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Sangre de Cristo National Heritage Area in the State of Colorado, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sangre de Cristo National Heritage Area Act. 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)the exceptional culture, the rich natural resources, the variety of recreational opportunities, and the unparalleled history of the San Luis Valley are of national significance and are deserving of recognition, conservation, interpretation, and continuing use; 
(2)the people of the San Luis Valley have, for centuries, found ways to cultivate and preserve their cultural and natural heritage; 
(3)the efforts of the peoples of Conejos, Costilla, and Alamosa Counties to form the Sangre de Cristo National Heritage Area reinforce this tradition of stewardship; 
(4)the Sangre de Cristo National Heritage Area contains historic structures and land that were central to the development of the West, including Mexican land grants, the narrow gauge railroad now known as the Cumbres and Toltec Scenic Railroad, and Fort Garland; 
(5)the Sangre de Cristo National Heritage Area is a nationally significant cradle of Hispano culture; 
(6)the language, art, architecture, religion, tradition, and folklore of Native Americans, early Spanish colonists, and Mexican settlers of the Southwest are alive and thriving in the area, as exemplified in that— 
(A)17th century Spanish is still spoken by about 35 percent of the population of the Sangre de Cristo region; 
(B)the towns of San Luis and Antonito, which are among the oldest settlements in Colorado— 
(i)still contain moradas, placitas, historic churches, murals, the first mercantile of the region, the first water right, and La Vega; and 
(ii)regularly host festivals and religious celebrations, including the centuries old procession of Los Hermanos Penitentes; and 
(C)the Sangre de Cristo National Heritage Area, inhabited for over 11,000 years by native peoples, including the Ute, Navajo, Apache, Tiwa, Tewa, Comanche, Kiowa, and Arapaho, remains central to native cultures and is home to— 
(i)Mount Blanca, or Sisnaajini, a sacred mountain for the Navajo and other peoples that marks the eastern boundary of their world; and 
(ii)petroglyphs and pictographs along the Rio Grande, telling the stories and cosmologies of early inhabitants; 
(7)the Sangre de Cristo National Heritage Area, flanked by the San Juan and the Sangre de Cristo Mountains, lies in 1 of the largest alpine valleys in North America and is home to an unparalleled combination of natural resources that are protected by the good stewardship of private landowners and by State and Federal landholdings, including— 
(A)the Great Sand Dunes National Park and Preserve; 
(B)the Great Sand Dunes Wilderness Area; 
(C)the Baca National Wildlife Refuge, the Monte Vista National Wildlife Refuge, and the Alamosa National Wildlife Refuge; 
(D)the Rio Grande National Forest; 
(E)the Sangre de Cristo Wilderness and the San Juan Wilderness; 
(F)the Blanca Wetlands Complex, the Blanca Special Recreation Management Area, and the Rio Grande Special Recreation Area; 
(G)the San Luis Lakes State Park; and 
(H)15 State Wildlife Areas, consisting of— 
(i)the Higel State Wildlife Area; 
(ii)the Playa Blanca State Wildlife Area; 
(iii)the San Luis Lakes State Wildlife Area; 
(iv)the Conejos County Ponds State Wildlife Area; 
(v)the Conejos River State Wildlife Area; 
(vi)the Hot Creek State Wildlife Area; 
(vii)the La Jara Reservoir State Wildlife Area; 
(viii)the La Jara State Wildlife Area; 
(ix)the Poso State Wildlife Area; 
(x)the Sego Springs State Wildlife Area; 
(xi)the Terrace Reservoir State Wildlife Area; 
(xii)the Trujillo Meadows State Wildlife Area; 
(xiii)the Mountain Home Reservoir State Wildlife Area; 
(xiv)the Sanchez Reservoir State Wildlife Area; and 
(xv)the Smith Reservoir State Wildlife Area. 
(b)PurposesThe purpose of this Act is to establish the Heritage Area— 
(1)to carry out the national heritage area alternative as described in the document entitled Sangre de Cristo National Heritage Area Feasibility Study, 2005, dated November, 2005; 
(2)to provide a management framework to foster a close working relationship with all levels of government, the private sector, and the local communities in the San Luis Valley to— 
(A)conserve the heritage of the region; and 
(B)continue to pursue compatible economic opportunities; and 
(3)to assist communities, organizations, and citizens in the State of Colorado in identifying, preserving, interpreting, and developing the historical, cultural, scenic, and natural resources of the region for the educational and inspirational benefit of current and future generations. 
3.Definitions 
In this Act: 
(1)Heritage areaThe term Heritage Area means the Sangre de Cristo National Heritage Area, established in section 4(a). 
(2)Management entityThe term Management Entity means the management entity for the Heritage Area designated by section 4(d). 
(3)Management planThe term Management Plan means the management plan for the Heritage Area required section 6. 
(4)MapThe term map means the map entitled Proposed Sangre De Cristo National Heritage Area and dated November 2005. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Colorado. 
4.Sangre de cristo national heritage area 
(a)EstablishmentThere is established in the State the Sangre de Cristo National Heritage Area. 
(b)BoundariesThe Heritage Area shall consist of— 
(1)the counties of Alamosa, Conejos, and Costilla; and 
(2)the Monte Vista National Wildlife Refuge, the Baca National Wildlife Refuge, the Great Sand Dunes National Park and Preserve, and other areas included in the map. 
(c)MapA map of the Heritage Area shall be— 
(1)included in the management plan; and 
(2)on file and available for public inspection in the appropriate offices of the National Park Service. 
(d)Management entity 
(1)In generalThe management entity for the Heritage Area shall be the Sangre de Cristo National Heritage Area Board of Directors. 
(2)Membership requirementsMembers of the Board shall include representatives from a broad cross-section of the individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
5.Administration 
(a)AuthoritiesFor purposes of carrying out the management plan, the Secretary, acting through the management entity, may use amounts made available under this Act to— 
(1)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons; 
(2)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, nonprofit organizations, and other interested parties; 
(3)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming; 
(4)obtain money or services from any source including any that are provided under any other Federal law or program; 
(5)contract for goods or services; and 
(6)undertake to be a catalyst for any other activity that furthers the Heritage Area and is consistent with the approved management plan. 
(b)DutiesThe management entity shall— 
(1)in accordance with section 6, prepare and submit a management plan for the Heritage Area to the Secretary; 
(2)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by— 
(A)carrying out programs and projects that recognize, protect, and enhance important resource values in the Heritage Area; 
(B)establishing and maintaining interpretive exhibits and programs in the Heritage Area; 
(C)developing recreational and educational opportunities in the Heritage Area; 
(D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the Heritage Area; 
(E)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes; 
(F)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; and 
(G)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area; 
(3)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(4)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(5)for any year that Federal funds have been received under this Act— 
(A)submit an annual report to the Secretary that describes the activities, expenses, and income of the management entity (including grants to any other entities during the year that the report is made); 
(B)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; 
(C)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and 
(6)encourage by appropriate means economic viability that is consistent with the Heritage Area. 
(c)Prohibition on the Acquisition of Real PropertyThe management entity shall not use Federal funds made available under this Act to acquire real property or any interest in real property. 
(d)Cost-sharing requirement 
(1)In generalExcept as provided in subsection (b), the Federal share of the cost of any activity carried out using any assistance made available under this Act shall be 50 percent. 
(2)ExceptionDuring the period before the management entity completes the management plan under section 6, the Federal share of the cost of any activity described in paragraph 1 may be 100 percent. 
6.Management plan 
(a)In generalNot later than 3 years after the date of enactment of this Act, the management entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(b)RequirementsThe management plan shall— 
(1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the Heritage Area; 
(2)take into consideration State and local plans; 
(3)include— 
(A)an inventory of— 
(i)the resources located in the core area described in section 4(b); and 
(ii)any other property in the core area that— 
(I)is related to the themes of the Heritage Area; and 
(II)should be preserved, restored, managed, or maintained because of the significance of the property; 
(B)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the Heritage Area; 
(C)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historical and cultural resources of the Heritage Area; 
(D)a program of implementation for the management plan by the management entity that includes a description of— 
(i)actions to facilitate ongoing collaboration among partners to— 
(I)promote plans for resource protection, restoration, and construction; and 
(II)specific commitments for implementation that have been made by the management entity or any government, organization, or individual for the first 5 years of operation; 
(E)the identification of sources of funding for carrying out the management plan; 
(F)analysis and recommendations for means by which local, State, and Federal programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this Act; 
(G)an interpretive plan for the Heritage Area; and 
(4)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area. 
(c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the management entity shall be ineligible to receive additional funding under this Act until the date that the Secretary receives and approves the management plan. 
(d)Approval or disapproval of management plan 
(1)In generalNot later than 90 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(A)the management entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations; 
(B)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and 
(C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the Heritage Area. 
(3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall— 
(A)advise the management entity in writing of the reasons for the disapproval; 
(B)make recommendations for revisions to the management plan; and 
(C)not later than 60 days after the receipt of any proposed revision of the management plan from the management entity, approve or disapprove the proposed revision. 
(4)Amendments 
(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan. 
(B)Use of fundsThe management entity shall not use Federal funds authorized by this Act to carry out any amendments to the management plan until the Secretary has approved the amendments. 
7.Duties of other federal agencies 
Any Federal agency conducting or supporting an activity that directly affects the Heritage Area shall— 
(1)consult with the Secretary and the management entity regarding the activity; 
(2)cooperate with the Secretary and the management entity in carrying out the duties of the Federal agency under this Act; 
(3)to the maximum extent practicable, coordinate the activity with carrying out those duties; and 
(4)to the maximum extent practicable, conduct the activity in a manner that the management entity determines will not have an adverse effect on the Heritage Area. 
8.Private property protection 
(a)Access to private propertyNothing in this Act— 
(1)requires any private property owner to allow public access (including Federal, State, or local government access) to the private property; or 
(2)modifies any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not impose any liability on, or to have any effect on any liability under any other law on, any private property owner with respect to any person injured on the private property. 
(c)Recognition of authority To control land useNothing in this Act modifies the authority of the Federal Government or State or local governments to regulate land use. 
(d)Participation of private property owners in heritage areaNothing in this Act requires the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(e)Effect of establishment 
(1)In generalThe boundaries designated for the Heritage Area shall constitute the area within which Federal funds made available to carry out this Act may be expended. 
(2)Regulatory authorityThe establishment of the Heritage Area and the boundaries of the Heritage Area shall not provide any regulatory authority that would not otherwise apply to govern land use within the Heritage Area or the viewshed of the Heritage Area by the Secretary, the National Park Service, or the management entity. 
9.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
10.Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date that funds are first made available to carry out this Act. 
 
